Title: To Thomas Jefferson from Joseph Fay, 12 August 1803
From: Fay, Joseph
To: Jefferson, Thomas


          
            
              Sir
            
            New York 12th. August 1803
          
          This will be handed to you by my Father in Law Mr. Broome, with whom I believe you were some time since acquainted in France, he is on his way to pay his respects to the President of the United States, his object is to solicit the appointment of Collector for the Port of New Haven, which has become Vacant by the Death of Mr. Bishop. My connection with Mr. Broome by the Mariage of his daughter places me in a delicate situation to solicit in his behalf; I am however induced from Public as well as private motives to State a few facts which will no Doubt be leading principles in your mind in making such appointment, Mr. Broomes known Patriotism & uniform fixed Republican Principles have been long established beyond a doubt. The early part which he took in the American Revolution, and the aid which he afforded by liberal Loans made to the Government in Specie to aid their Sinking Credit are well known to all who are acquainted with him. His character stands unimpeached and pure as an honest man, faithful to his trust, and is a regular bred Merchant. he deserves well of his Country! I believe I may Venture to say that he will give the most General satisfaction of any Gentleman whom you can appoint to fill that office, this last however is a fact which ought to be established by the General Consent of the Merchants & Traders who are more immediately to be Concerned in transacting their business in the Port. This document Mr. Broome was advised not to procure, owing to thinking most of them of different Political sentiments with the Present administration. I shall however lose no time in procuring such Testimony of the most respectable Merchants, & other Public characters as will prove satisfactory on this Point, & forward them for your information, unless they refuse to address you in favr. of any one, as I am told they already have.
          I hope my Duty and my anxious desire to Serve my friend, which I hope at the Same time is Marked with an equal desire to Serve my Country, will apologise for giving you this Trouble. I am Sir with the highest respect & Esteem your most obedient & Very Humb. Servant.
          
            
              Joseph Fay
            
          
        